Citation Nr: 0108773	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-10 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 15, 1994 
for a grant of service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to November 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for degenerative disc 
disease of the lumbar spine, effective July 15, 1994.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran filed a claim for entitlement to service 
connection for his back in March 1970, which the RO denied in 
an August 1970 rating decision.  The veteran was notified of 
this determination that same month but did not appeal this 
determination.  The March 1970 determination became final in 
accordance with applicable law.

3.  The veteran filed another claim for entitlement to 
service connection for his back in May 1976.  The RO, in 
correspondence to the veteran dated in June 1976, informed 
the veteran that new evidence was needed, in order for the RO 
to reconsider the veteran's claim.  The veteran did not 
submit any additional evidence.

4.  The veteran filed another claim for entitlement to 
service connection for his back in March 1977.  The RO, in 
correspondence to the veteran dated in May 1977, again 
informed the veteran that new evidence was needed, in order 
for the RO to reconsider the veteran's claim.  The veteran 
did not submit any additional evidence.

5.  The veteran filed another claim for entitlement to 
service connection for his back in April 1990.  The RO, in 
correspondence to the veteran dated in May 1990, informed the 
veteran that service connection had previously been denied in 
August 1970, and as the veteran had not appealed that 
determination, it was final; new evidence was needed, in 
order for the RO to reconsider the veteran's claim.  The 
veteran did not submit any additional evidence.

6.  On July 15, 1994, the RO received the veteran's claim for 
service connection for his back, which it denied in a July 
1995 rating decision.  The veteran appealed this 
determination, and in a June 1997 decision, the Board found 
new and material evidence sufficient to reopen the veteran's 
claim.

7.  Subsequent to the Board's June 1997 decision, the RO, in 
a June 1998 rating decision, granted service connection for 
degenerative disc disease of the lumbar spine, effective July 
15, 1994.


CONCLUSION OF LAW

An effective date earlier than July 15, 1994 for a grant of 
service connection for degenerative disc disease of the 
lumbar spine is denied.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a),(b) (West 1991); 38 C.F.R. § 3.400 (2000).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302 (2000).  38 C.F.R. § 20.1103 (2000).

A claimant or his representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mailed notice of the determination to the claimant.  
38 C.F.R. § 20.302(a) (2000).

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (2000).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


II.  Factual Background

The veteran filed a claim for entitlement to service 
connection for his back in March 1970.  The evidence of 
record at that time consisted of copies of the veteran's 
service medical records, private medical records (dated in 
February 1961 and in May 1969), and a July 1970 VA orthopedic 
examination.  The veteran's service medical records show that 
the veteran survived a plane crash in September 1960, for 
which he was hospitalized a number of weeks.  The private 
medical records dated in February 1961 reference the in-
service plane crash and indicate that the veteran had disc 
injuries in his dorsal vertebra due to the trauma sustained 
in the plane crash.  The private medical records dated in May 
1969 are unrelated to the veteran's back.  The July 1970 VA 
orthopedic examination found no orthopedic abnormalities of 
the veteran's back.  The RO denied the veteran's claim in an 
August 1970 rating decision.  The veteran was notified of 
this determination that same month but did not appeal this 
determination.

The veteran filed another claim for entitlement to service 
connection for his back in May 1976.  The RO, in 
correspondence to the veteran dated in June 1976, informed 
the veteran that new evidence was needed, in order for the RO 
to reconsider the veteran's claim.  The record was not 
supplemented with any additional evidence in support of the 
veteran's claim.

The veteran filed another claim for entitlement to service 
connection for his back in March 1977.  The RO, in 
correspondence to the veteran dated in May 1977, again 
informed the veteran that new evidence was needed, in order 
for the RO to reconsider the veteran's claim.  As before, the 
record was not supplemented with any additional evidence in 
support of the veteran's claim.

The veteran filed another claim for entitlement to service 
connection for his back in April 1990.  The RO, in 
correspondence to the veteran dated in May 1990, informed the 
veteran that service connection had previously been denied in 
August 1970, and as the veteran had not appealed that 
determination, it was final; new evidence was needed, in 
order for the RO to reconsider the veteran's claim.  As such, 
the veteran's claim was denied.  The veteran did not appeal 
this determination, and it became final.

On July 15, 1994, the RO received the veteran's claim for 
service connection for his back.  At that time, the RO 
received VA treatment records (dated in July 1994) that 
pertain primarily to treatment of the veteran's diabetes.  
These records are unrelated to the veteran's back.  The RO 
denied the veteran's claim in a July 1995 rating decision.  
The veteran appealed this determination and submitted 
additional VA treatment records (dated from July to November 
1995) that showed degenerative joint disease of the knees, 
shoulders, and elbows.

At his January 1996 RO hearing, the veteran recounted the in-
service plane crash and testified that he had injured his 
knees, back, and shoulders.  (Transcript (T.) at 2-4).  The 
veteran also testified that he had been told by doctors that 
his problems were a result of the plane crash.  (T. at 4-5).

A March 1996 VA examination conducted in connection with the 
veteran's appeal noted the veteran's low back pain and found 
evidence of degenerative changes throughout the lumbar spine.  
The examiner commented on the relationship between the in-
service trauma experienced by the veteran and his current 
back condition.  He stated that the trauma sustained in the 
crash could possibly have contributed to some measure of 
later onset of degenerative disease, but the veteran had been 
able to engage in a profession that required a lot of lifting 
and bending.  Additionally, the veteran had led a very 
unhealthy lifestyle.  The examiner believed that the majority 
of the veteran's current symptomatology was primarily due to 
his long history of heavy work, unhealthy lifestyle, obesity, 
and deconditioning.

In a June 1997 decision, the Board found new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder with degenerative joint 
disease and ordered additional development.  Additional VA 
treatment records (dated from October 1996 to October 1997) 
were obtained, which showed that the veteran had L5-S1 disc 
herniation and confirmed the presence of degenerative changes 
in the veteran's lumbar spine.  A March 1998 VA spine 
examination also confirmed degenerative changes in the 
veteran's lumbar spine, which were identifiable as back 
disease.  The examiner also commented as to the etiology of 
the veteran's back disorder.  The veteran might have injured 
his back in the in-service plane crash, but at this point, 
there was no way of knowing when the veteran's lumbar spine 
symptoms started.

Subsequent to this additional development, the RO, in a June 
1998 rating decision, granted service connection for the 
veteran's degenerative disc disease of the lumbar spine, 
effective from July 15, 1994.

III.  Analysis

Upon review of the procedural and chronological development 
of the veteran's various claims for service connection for 
his back, as well as the applicable law and regulations in 
this instance, the Board finds that an effective date earlier 
than July 15, 1994 is unwarranted.  The veteran's appeal is 
denied.

Initially, the Board acknowledges the veteran's repeated 
assertions that he has made the same arguments in support of 
his claim since he initially filed his claim in March 1970.  
Additionally, the Board acknowledges that private medical 
evidence of record at the time of the RO's first denial of 
benefits, in August 1970, showed that the veteran had some 
disc injury of the spine, albeit dorsal spine, which was 
believed to have been related to the in-service plane crash.  
Subsequently, upon additional evidentiary development, 
degenerative changes were identified in the veteran's lumbar 
spine, and service connection was then granted.  In effect, 
the veteran's assertion that he was entitled to service 
connection for his back was correct.  As such, he should be 
entitled to a grant of service connection dating back to his 
initial claim or even to his date of separation from service.

In this respect, the Board stresses that it is bound by 
applicable laws and regulations in its determinations.  As 
such, as discussed above, controlling law and applicable 
regulation provide that the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a).  The effective date of VA disability 
compensation benefits for direct service connection is the 
day following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.

Here, the veteran's July 1994 claim for service connection 
for his back is a reopened claim after final adjudication, as 
service connection had been previously denied in August 1970 
and in May 1990, and he did not appeal either decision.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  As such, 
according to the very language of the statute, the effective 
date of the grant of service connection for degenerative disc 
disease of the lumbar spine shall not be earlier than the 
date of receipt of application.  See 38 U.S.C.A. § 5110(a).  
In this respect, the record shows that the last claim by the 
veteran for service connection for his back was received by 
the RO on July 15, 1994, as indicated by the date stamp.  
Admittedly, the veteran's claim was also date stamped July 
25, 1994, but this is even later in time than July 15, 1994, 
and it in no way affects the payment of benefits.

Alternatively, with respect to the effective date of VA 
disability compensation benefits for direct service 
connection as provided for in 38 U.S.C.A. § 5110(a),(b), the 
Board points out that the veteran did not file his last claim 
(in July 1994) for service connection for his back within one 
year after leaving service.  Indeed, the Board notes that the 
veteran did not even file his initial claim for service 
connection for his back within one year after separation from 
service.  Rather, the veteran separated from service in 
November 1960, and his initial claim was filed in March 1970, 
and as noted above, the veteran did not file his last claim 
for service connection for his back until July 1994.  
Further, as between date of receipt of claim or date 
entitlement arose, whichever is later, see 38 U.S.C.A. 
§ 5110(a),(b); 38 C.F.R. § 3.400, the Board reiterates that 
the veteran did not file this last claim until July 1994, and 
the record does not reflect medical evidence of degenerative 
changes of the lumbar spine until March 1996.  While March 
1996 is the later date out of the two, assigning an effective 
date of March 1996 for a grant of service connection for 
degenerative disc disease of the lumbar spine would not 
benefit the veteran in this instance.  Additionally, as to 
the February 1961 private medical records that showed some 
disc injury of the dorsal spine, the Board stresses that this 
evidence was submitted in connection with the veteran's 
initial claim for service connection for his back, that that 
claim was denied in August 1970, and that that decision 
became final because he did not file an appeal.

In reaching this determination, denying an earlier effective 
date for a grant of service connection for degenerative disc 
disease of the lumbar spine, the Board notes that it has 
considered and applied the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this respect, the Board finds that the veteran 
was provided with notice as to the applicable law and 
regulations that pertain to his appeal.  Specifically, he was 
informed of his appellate rights, the provisions pertaining 
to new and material evidence, the evidence necessary to 
establish entitlement to service connection, and the 
controlling law and regulations that determine effective 
dates.  He was also afforded an adequate opportunity to 
respond.


ORDER

An effective date earlier than July 15, 1994 for a grant of 
service connection for degenerative disc disease of the 
lumbar spine is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

